Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about July 13, 2005, which, upon a finding of permanent neglect, terminated the respondent mother’s parental rights with respect to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Although the finding of permanent neglect is not challenged, respondent contends that her efforts to remediate the problems leading to the child’s placement warrant a suspended judgment. While those efforts are commendable, the record affords little basis to conclude that the child’s best interests would ultimately be served by a suspended judgment (see Matter of Michael B., 80 NY2d 299, 311 [1992]). The child, now six years of age, has bonded with her foster parents with whom she has lived since infancy, and there was no evidence of a parental relationship with the mother sufficient to justify delay of the adoptive process (see Matter of Amanda R., 215 AD2d 220, 221 [1995]). Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and Buckley, JJ.